Be TATE ROBBENER BSEUME ASS FIP CIIAP Paget oPh*

ROTHMAN, SCHNEIDER, SOLOWAY & STERN, LLP
Attorneys at Law
100 Lafayette Street, Suite 501
New York, NY 10013

Franklin A. Rothman Tel: (212) 571-5500
Jeremy Schneider Fax: (212) 571-5500
Robert A. Soloway

David Stern

Rachel Perillo

June 29, 2020

MEMO.ENDORSED

Via ECF
Honorable Nelson S. Roman Sentencing adjourned from July 24, 2020 until
United States District Judge Nov. 20, 2020 at 12:00 pm. Clerk of the Court
Southern District of New York requested to terminate the motion (doc. 298).
300 Quarropas Street
White Plains, New York 10601 Dated: June 29, 2020

Re: United States v. Owens et al., SO ORDERED. > .

Including JAQUEZ HILL OR Bae ~

17 Cr. 506 (NSR) -95

 

~-Nelson S. Romén, U.S.D.J.
Dear Judge Roman:

I, along with Elizabeth Macedonio, represent Jaquez Hill, a defendant in the
above-referenced matter. I write with the consent of the government, by AUSA
Maurene Comey, to respectfully request an adjournment of Mr. Hill’s sentencing,
presently scheduled for July 24, 2020 at 12:00 p.m. An adjournment is necessary
due to the ongoing COVID-19 pandemic and the uncertainty of when in-person
court proceedings will resume. I therefore propose an adjournment to November 20,
2020 at 12:00 p.m., a date and time that I understand is convenient for the Court.

I thank your Honor for your attention to this matter.

Respectfully submitted,

/s/
Jeremy Schneider

ce: .All counsel (by ECF)

———————
—_

DOCUMENT
| ELECTRONICALLY FU

| ROC#H __ :
DATE FILED:_( | 2a! Wo |

 
